Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-35, drawn to a method for training an inspection system for evaluation of runtime images, for use with a training image that includes a representation of an edge, the training method comprising: receiving, with one or more computing devices, an input designating a starting indicator that corresponds to a discrete portion of the edge on the training image; analyzing, with the one or more computing devices, the training image at the starting indicator to identify one or more characteristics of the edge; and analyzing, with the one or more computing devices and based on the one or more characteristics of the edge, one or more portions of the edge that are spaced apart from the starting indicator to identify a candidate edge profile for the edge, classified in ~~~.
II. Claims 36-39, drawn to a method for a training an inspection system for evaluation of non-training images, for use with a training image that includes a representation of an edge, the training method comprising: identifying, with one or more computing devices, a starting region on the edge on the training image based upon a user-designated starting indicator; analyzing the edge within the starting region, with the one or more computing devices, to identify one or more characteristics of the edge; analyzing the edge outside of the starting region, with the one or more computing devices and based on first analysis parameters and the one or more characteristics of the edge, to identify a first candidate edge profile; analyzing the edge outside of the starting indicator, with the one or more computing devices and based on the one or more characteristics of the edge and second analysis parameters that are different from the first analysis parameters, to identify a second candidate edge profile; and determining, with the one or more computing devices, an inspection edge profile based on at least one of the first candidate edge profile and the second candidate edge profile, classified in ~~~.
III. Claim 40, drawn to a training system for edge inspection comprising: an imaging device configured to capture a training image of an edge; and a processor device and a memory configured to store executable software, wherein the executable software includes instructions, executable by the processor, for: receiving the training image; receiving a user input that provides a starting indicator designating a discrete portion of the edge on the training image, with substantially all of the edge on the training image being located outside of the discrete portion; analyzing the edge within the discrete portion of the edge to identify one or more characteristics of the edge; analyzing the edge outside of the discrete portion of the edge, based on the identified one or more characteristics of the edge, to determine one or more candidate edge profile, classified in ~~~~.
The inventions are independent or distinct, each from the other because:
Inventions [I and II] and [III] are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as by a processor device and a memory configured to store executable software, wherein the executable software includes instructions, executable by the processor, for: analyzing the edge outside of the discrete portion of the edge, based on the identified one or more characteristics of the edge, to determine one or more candidate edge profile of Group III does NOT require the training method comprising: analyzing the edge outside of the starting region, with the one or more computing devices and based on first analysis parameters and the one or more characteristics of the edge, to identify a first candidate edge profile; analyzing the edge outside of the starting indicator, with the one or more computing devices and based on the one or more characteristics of the edge and second analysis parameters that are different from the first analysis parameters, to identify a second candidate edge profile; and determining, with the one or more computing devices, an inspection edge profile based on at least one of the first candidate edge profile and the second candidate edge profile of Group II and/or the training method comprising: analyzing, with the one or more computing devices and based on the one or more characteristics of the edge, one or more portions of the edge that are spaced apart from the starting indicator to identify a candidate edge profile for the edge of Group I.
Inventions [I] and [II] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (I and II) has separate utility such as the training method comprising: analyzing the edge outside of the starting region, with the one or more computing devices and based on first analysis parameters and the one or more characteristics of the edge, to identify a first candidate edge profile; analyzing the edge outside of the starting indicator, with the one or more computing devices and based on the one or more characteristics of the edge and second analysis parameters that are different from the first analysis parameters, to identify a second candidate edge profile; and determining, with the one or more computing devices, an inspection edge profile based on at least one of the first candidate edge profile and the second candidate edge profile of Group II does NOT require the training method comprising: analyzing, with the one or more computing devices and based on the one or more characteristics of the edge, one or more portions of the edge that are spaced apart from the starting indicator to identify a candidate edge profile for the edge of Group I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



November 27, 2021



						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886